DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on April 7, 2021 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of branches" in “a flex circuit having a trunk region that extends in a longitudinal direction and a plurality of branches that extend laterally from the trunk region” and “with a plurality of branches extending on at least one lateral side of the trunk region.” It is unclear whether “a plurality of branches” in “with a plurality of branches extending on at least one a plurality of branches extending on at least one lateral side of the trunk region” should read as “with the plurality of branches extending on at least one lateral side of the trunk region.”
	Regarding claim 2, it is unclear whether “a respective electrode element” is the same electrode elements (i.e. a plurality of electrode elements disposed…) as recited in claim 1. For examination, it is interpreted that “a respective electrode element” is a respective electrode element of the plurality of electrode elements as recited in claim 1. 
Regarding claim 3, it is unclear what is meant by “gel barriers.” For examination purposes, gel barriers is understood as any material which surrounds the hydrogel layer.
Regarding claim 7, “closer to the longitudinal center of the trunk” is interpreted as the same location as the “farther from the longitudinal ends of the trunk.” Thus, the scope of the invention is unclear. Furthermore, the specification provides contradictory information (e.g. [0010]; [0017]; [0057]). 
Regarding claim 8, it is unclear what is meant by “shifts back and forth in the lateral direction.” For examination purposes, the claim is interpreted as “it” or the trunk is extended in the longitudinal direction, and the trunk can be divergent from a straight line. 
Claim 13 recites the limitation "a plurality of branches" in “a plurality of branches extending on each lateral side of the trunk region.” Claim 1 recites “a flex circuit having a trunk region that extends in a longitudinal direction and a plurality of branches that extend laterally from the trunk region” and “with a plurality of branches extending on at least one lateral side of the trunk region.” It is unclear whether “a plurality of branches” of claim 13 is referring to the branches as recited in claim 1. For examination, it is interpreted that “a plurality of branches” in “a plurality of branches extending on each lateral side of the the plurality of branches extending on each lateral side of the trunk region.”
Regarding claim 15, the scope of “all the segments of the flex circuit” is unclear. For examination, “all the segments” is interpreted as the trunk and branches of the flex circuit. 
 The dependent claims inherit the deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively recites part of a human:
Claim 1: “ a dielectric layer positioned to face the skin of the patient”
Claim 1: “which the covering layer can be adhered to the patient’s skin”
 Thus, these claims include a human within the scope and are non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). The examiner suggests using the phrase "adapted to be ... " when referring to the layers and adhesion/position in order for the patient’s skin not to be positively considered part of the invention under BRI. By virtue of dependency, claims 2-16 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 8764675 B2; hereinafter Palti) in view of Jeffery et al. (US 20160346530 A1; hereinafter Jeffery). 
Regarding claim 1, Palti teaches An electrode apparatus (i.e. electrode 10) configured for affixation to a patient's skin (e.g. Figure 1; abstract; column 1, lines 40-60), comprising: a flex circuit (i.e. flex circuit 24, Fig. 2) having a trunk region that extends in a longitudinal direction and a plurality of branches that extend laterally from the trunk region (e.g. annotated Figure 2), each of the branches having a free distal end and a proximal end that is connected to the trunk region (e.g. annotated Figure 2), with a plurality of branches extending on at least one lateral side of the trunk region (e.g. annotated Figure 2), the flex circuit having an inner skin-facing side (i.e. conductive electrode side with plurality of ceramic elements to apply electric fields to a body part) and an outer side (e.g. Figure 2; Column 1, lines 40-42; Column 2, lines 6-10) ; a plurality of electrode elements (i.e. ceramic elements 20) disposed on the inner side of the flex circuit along the branches of the flex circuit (e.g. Figure 2) each of the electrode elements having a conductive plate (i.e. ceramic element is interpreted as a circular conductive plate) that is connected to the flex circuit in an electrically conducting manner (e.g. Column 2, lines 1-10; Claim 3), and a dielectric layer (i.e. ceramic element is interpreted as a ceramic dielectric material) positioned to face the skin of the patient (e.g. Column 1, lines 61-67; Claim 1); and a top, covering layer (i.e. adhesive tape 56) disposed on the outer side of the flex circuit, the covering layer being sized to cover the branches of the flex circuit and to overlap spaces between the branches, the covering layer having adhesive on a skin-facing side thereof by means of which the covering layer can be adhered to the patient's skin through the spaces between the branches (e.g. Figure 5, Column 3 lines 37-58; Claim 7; Claim 14). Palti fails to teach the covering layer is slotted to define a plurality of fingers overlying the branches of the flex circuit so that the fingers of the covering layer can move independently of each other as branches of the flex circuit flex independently of each other. 

    PNG
    media_image1.png
    671
    600
    media_image1.png
    Greyscale

Annotated Figure 2 (Palti)

However Jeffery teaches wherein the covering layer is slotted to define a plurality of fingers overlying the branches of the flex circuit so that the fingers of the covering layer can move independently of each other as branches of the flex circuit flex independently of each other (e.g. Figure 15A-15B; [0161]-[0162]) to provide conformation of the multi-electrode assembly to the body portion of the user to increase comfort and uniformity (e.g. [0162]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Palti, with the covering layer is slotted to define a plurality of fingers overlying the branches of the flex circuit so that the fingers of the covering layer can move independently of each other as branches of the flex circuit flex independently of each other as taught by Jeffery, in order to provide the predictable results of increased comfort and uniformity of the patient by conforming the  electrode apparatus to the desired body part. 

Regarding claim 3, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches a plurality of gel barriers (i.e. ceramic discs with the hydrogel layer 52 rest in a filler layer 54 with cutout dimensions to accept the discs), wherein each of the gel barriers surrounds a respective one of the hydrogel discs (e.g. Figure 5; Column 3, lines 39-45). 
Regarding claim 4, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches a foam layer (i.e. filler layer 54 (e.g. 3M 1776 foam tape)) disposed on the inner side of the flex circuit, wherein the foam layer is configured to cover at least a portion of the trunk region of the flex circuit and at least a portion of the branches of the flex circuit (i.e. ceramic discs rest in a filler layer with cutouts dimensioned to accept ceramic discs), and leave the electrode elements uncovered (e.g. Figure 5; Column 3, lines 39-45).
Regarding claim 5, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches a skin-level adhesive layer (i.e. filler layer 54 with an adhesive bottom) disposed on a skin-facing side of the foam layer (e.g. Figure 5; Column 3, lines 39-45).
Regarding claim 6, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches the skin-level adhesive layer (i.e. filler layer 54 with an adhesive bottom) has a configuration that follows the configuration of the flex circuit (i.e. ceramic discs rest in a filler layer with cutouts dimensioned to accept ceramic discs), with branches and trunk portions of the skin-level adhesive layer being wider than corresponding portions of the flex circuit (i.e. layer 54 of Figure 5 covers entirety of the flex circuit except for ceramic discs) so as to overlap spaces between the branches of the flex circuit (e.g. Figure 5; Column 3, lines 39-45).

Regarding claim 8, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches that the flex circuit trunk shifts back and forth in the lateral direction as it extends in the longitudinal direction by disclosing electrode elements (i.e. ceramic elements 20) can be arranged in arrays of other sizes, besides the 3x3 array in Figure 2, to accommodate any design (e.g. Column 1, lines 61-67).
Regarding claim 9, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches the trunk extends in the longitudinal direction in a straight manner (e.g. annotated Figure 2; Column 1, lines 61-67).
Regarding claim 10, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches a skin-level adhesive layer (i.e. filler layer 54 with an adhesive bottom) disposed on the inner side of the flex circuit (e.g. Figure 5; Column 3, lines 39-45).
Regarding claim 11, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches the skin-level adhesive layer has a configuration that follows the flex circuit (i.e. ceramic discs rest in a filler layer with cutouts dimensioned to accept ceramic discs), with branches and trunk portions of the skin-level adhesive layer being wider than corresponding portions of the flex circuit (i.e. layer 54 of Figure 5 covers entirety of the flex circuit except for ceramic discs) so as to overlap spaces between the branches of the flex circuit (e.g. Figure 5; Column 3, lines 39-45).

Regarding claim 13, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches the flex circuit has a plurality of branches extending on each lateral side of the trunk region (e.g. annotated Figure 2).

    PNG
    media_image1.png
    671
    600
    media_image1.png
    Greyscale

Annotated Figure 2 (Palti)

Regarding claim 15, Palti as modified by Jeffery teaches the invention as claimed and Palti further teaches the flex circuit is configured so that all segments of the flex circuit are straight (e.g. annotated Figure 2).
Regarding claim 16, Palti as modified by Jeffery discloses the invention substantially as claimed such as the flex circuit maintains the mechanical and electrical structures for the electrode apparatus (e.g. Column 2, lines 1-11) but fails to directly teach an electrical cable that terminates on the flex circuit, wherein segments of the flex circuit near the distal end of each branch are thinner than at least some of the segments of the flex circuit that are adjacent to the electrical cable. Jeffery teaches an electrical cable that terminates on the flex circuit, wherein segments of the flex circuit near the distal end of each branch are thinner than at least some of the segments of the flex circuit that are adjacent to the electrical cable (e.g. [0016]; [0097]) to conform to body areas (e.g. [0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Palti, with an electrical cable that terminates on the flex circuit, wherein segments of the flex circuit near the distal end of each branch are thinner than at least some of the segments of the flex circuit that are adjacent to the electrical cable as taught by Jeffery, in order to provide the predictable results of conforming to desired body areas while maintaining electrical integrity of the electrode apparatus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9731108 B2 – teaches a bio-medical electrode pad with electrode terminals and slits separating at least two neighboring electrodes.
US 20170354816 A1 – teaches devices for delivering electrical current to the body in a shape of a glove. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792